DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katayama (US 2017/0001656). Katayama discloses an electric walking assisting vehicle comprising: a vehicle body (10) having a forward-backward direction and a width direction; 
driving wheels (33) being driven by a driving motor (which is part of section 35) mounted on the vehicle body; 
driven wheels (31) provided away from the driving wheels in the forward-backward direction of the vehicle body; and 
an operation part (20,22,24) provided on an upper portion of the vehicle body so as to enable a user in a standing and walking posture to grip the operation part, and 
wherein the driving motor is controlled in accordance with an operating amount acting on the operation part, 
wherein the vehicle comprises an inclination detection part (53) detecting an inclination in the forward-backward direction of the vehicle body, 
on flat land on which the inclination is less than a threshold value, with operation origin of the operation part as a center, the driving motor is controlled so as to be caused to generate torque in a forward direction by operation of pushing the operation part forward and to generate torque in a backward direction by operation of pulling the operation part backward (see Para. 0101, 0102)
on an uphill road on which the inclination is the threshold value or more, the operation origin is shifted to a pulling operation side (see Para. 0006, 0109, 0137, 0147) (as the vehicle is aiding the user by pulling them uphill), and 
on a downhill road on which the inclination is the threshold value or more, the operation origin is shifted to a pushing operation side (as the vehicle is aiding the user by pushing or braking itself and hence slowing down, see Para. 0109) (also see Para. 0006, 0137, 0147).
Regarding claim 2, wherein on the uphill road on which the inclination is the threshold value or more, when an operating amount by which the shifted operation origin is exceeded acts on the operation part, the driving motor is stopped (see Para. 0128 and figures 5A and 5C), and 
on the downhill road on which the inclination is the threshold value or more, when an operating amount by which the operation origin prior to being shifted is exceeded acts on the operation part, the driving motor is stopped (see Para. 0129 and figures 5B and 5D).
Regarding claim 4, wherein the operation part further includes a gripping sensor (51,51a,51b) detecting gripping by a user, and when a value detected by the gripping sensor is less than a predetermined value, driving of the driving motor is stopped (see Para. 0014).
Regarding claim 5 and 6, Katayama further discloses that if the operation part does not sense any force (or predetermined value) the motor does not move, then when a force is introduced, the motor starts assisting; additionally, when going backwards, the and the operation part does not sense a force (or predetermined value) the motor does not move, then when the force is introduced, the motor starts assisting backwards.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katayama in view of Kamen (US 2006/0011398). Katayama does not mention a load sensor. However, Kamen discloses a transporter with a platform (31) and a load sensor (see Para. 0029). It would have been obvious for one of ordinary skill in the art to modify Katayama by adding a load sensor onto the vehicle, in order to allow the operation part to provide a signal for the motor symbolizing that more torque is needed to propel the vehicle in a forward or reverse direction.


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katayama in view of Weber (US 9321475). Katayama does not mention a foldable seat. However, Weber discloses a carrier (100) with a folding seat (120A, see figures 1 and 2 in Weber). It would have been obvious for one of ordinary skill in the art to modify Katayama by adding a carrier and a folding seat to Katayama, in order to be able to have the user of the vehicle be pulled by the vehicle in a seating position, which would turn the vehicle into a compact electric vehicle, wherein the carrier could be attached to the vehicle via the arms (110A,110B)
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Katayama discloses that the driving wheels are being steered instead of the driven wheels, a combination with Katayama will teach away from the primary reference as claim 7 states that the driven wheels are being steered.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marlon A Arce whose telephone number is (571)272-1341. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARLON A ARCE/               Examiner, Art Unit 3611                                                                                                                                                                                         

/JACOB B MEYER/               Primary Examiner, Art Unit 3618